Case 7:17-cv-09431-JCM Document 93 Filed 03/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Jose Bisono, Joaquin Vicente, and Edgar Mendez: Docket No.: 7:17-cv-9431
Individually, and on behalf of all others similarly
situated as Ciass Representatives,

Plaintiffs,
V.

TDL Restoration Inc., TDL Management Corp.,
Driton Quni and Gjon Quni,

Defendants.

 

MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFFS’ FIRST MOTION IN LIMINE AS TO
IMMIGRATION, FAMILY AND PERSONAL MATTERS

Submitted by.

JASNE & FLORIO, L.L.P.
Attorneys for Defendants

30 Glenn Street, Suite 103
White Plains, New York 10603
(914) 997-1212
Case 7:17-cv-09431-JCM Document 93 Filed 03/13/19 Page 2 of 3

INTRODUCTION AND PROCEDURAL HISTORY
This Memorandum of Law is submitted in Opposition to the opposition to Plaintiffs’ First
Motion in Limine As to Immigration, Family and Personal Matters in accord with Fed.R.Civ.P. Rule
7, Local Rule 7.1 and the Individual Practices of Magistrate Judge Judith C. McCarthy. Additionally,
this matter is submitted in accord with the Trial Order of Magistrate McCarthy entered on December

6, 2018.

ARGUMENT
Plaintiffs’ Request is Overly Broad and Should be Denied
as to all Matters Other than Immigration Status

Initially, it should be noted that the Eastern District case of Demirovic v. Ortega, 2017 U.S.
Dist. LEXIS 170206 (E.D.N.Y. 2017) supports Plaintiffs’ Motion as to Plaintiffs’ Immigration
status, The Court therein noted that it agreed

that plaintiffs’ immigration status is not relevant to the FLSA claims at issue in

this litigation. See Fed. R. Evid. 401. Even if, immigration status were relevant,

its prejudicial effect and tendency to mislead the jury would substantially

outweigh any probative value. See Fed. R. Evid. 403; Rodriguez v. Pie of Port

Jefferson Corp.,48 F.Supp .3d 424. 426 (E.D.N.Y. 2014). Accordingly, the Court

grants plaintiffs’ motion to preclude any mention of their immigration status at

trial.

Notably, Defendants have no issue with this ruling but contests the Plaintiffs’ attempt to
apply this holding to all issues they deem “sensitive” under the broad banner of excludable testimony
under the heading of “IMMIGRATION, FAMILY AND PERSONAL MATTERS” and seek to
“bundle” all such matters for purposes of preclusion.

Moreover, Plaintiffs’ credibility is at issue in this Trial and, upon information and belief, one

such topic that the Plaintiffs seek to preclude from the hearing of the Jury is the fact that several

Plaintiffs had unpaid child support obligations which they actively dodged. Additionally, upon

 
Case 7:17-cv-09431-JCM Document 93 Filed 03/13/19 Page 3 of 3

information and belief, it is because of these obligations that the Plaintiffs sought to hide income,
which included cash payments demanded from Defendants. Thus, the “family and personal matters”
issues are relevant and may be probed at least to the extent of testing Plaintiffs’ credibility.

As such, while Defendants do not contest the exclusion as to the Plaintiffs’ Immigration
status, the balance of Plaintiffs’ request to preclude should be denied as overly broad. It is
respectfully requested that this Court enter an Order that Immigration status is excluded, but that all
other “Family” and “Personal Matters” are specifically not excluded. In the alternative, this
Honorable Court is requested to make a ruling at the time of the Trial as the testimony evolves,
should such be necessary.

Dated: March 13, 2019
White Plains, New York

RESPECTFULLY SUBMITTED
Jasne & Florio, L.L.P.

Mb, bi feo —

By: flugh G. Jasrfe, Esq. (HGJ - 5041)

 

Page -2-

 
